 



Exhibit 10.66
RELIANT ENERGY, INC.
2002 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT
     Pursuant to this Award Agreement, as of May 16, 2007, Reliant Energy, Inc.
(the “Company”) hereby grants to «Director» (the “Participant”), a Director of
the Company, «Shares» shares of Restricted Stock. Such number of shares are
subject to adjustment as provided in Section 15 of the Reliant Energy, Inc. 2002
Long-Term Incentive Plan (the “Plan”), subject to the terms, conditions and
restrictions described in the Plan and in this Agreement.

1.   Relationship to the Plan. This grant of Restricted Stock is subject to all
of the terms, conditions and provisions of the Plan and administrative
interpretations thereunder, if any, which have been adopted by the Committee and
are in effect on this date. Except as defined herein, capitalized terms have the
same meanings as under the Plan. If any provision of this Award Agreement
conflicts with the express terms of the Plan, the terms of the Plan control and,
if necessary, the applicable provisions of this Award Agreement are deemed
amended so as to carry out the purpose and intent of the Plan. References to the
Participant also include the heirs or other legal representatives of the
Participant or the Participant’s estate.   2.   Restrictions. The Restricted
Stock granted under this Agreement may not be sold, assigned, transferred,
pledged or otherwise encumbered until the restrictions have lapsed (“Restriction
Period”) except as otherwise provided in this Section 2. Notwithstanding
anything herein or in the Plan to the contrary, the shares of Restricted Stock
are transferable by the Participant to Immediate Family Members, Immediate
Family Member Trusts, and Immediate Family Member Partnerships pursuant to
Section 14 of the Plan.   3.   Vesting and Forfeiture.

  (a)   The Restricted Stock vests as of the date of the Company’s annual
meeting in «Vest_Year» (“Vesting Date”) (the end of the Participant’s current
term as a Director during which the shares of Restricted Stock were granted),
provided the Participant does not terminate service, except as otherwise
provided in this Section 3, before the Vesting Date.     (b)   If the
Participant’s service as a Director is terminated due to death or Disability,
the Restricted Stock vests at the time of such termination to the extent not
previously vested pursuant to this Section 3. For purposes of this Award
Agreement, “Disability” means a physical or mental impairment of sufficient
severity such that the Participant can no longer serve as a Director.     (c)  
If the Participant terminates service on the Board for any reason other than
death or Disability, the Restricted Stock granted during the term during which
the Participant terminates service will be forfeited in its entirety upon
termination.

4.   Rights as a Stockholder. Except as otherwise specifically provided in this
Award Agreement and the Plan, during the Restriction Period the Participant
shall have all the rights of a stockholder with respect to the Restricted Stock
including, without limitation, the right

-1-



--------------------------------------------------------------------------------



 



    to vote the Restricted Stock and the right to receive any dividends with
respect thereto.

5.   Change in Control. Notwithstanding anything herein to the contrary, upon
any Change of Control the Restricted Stock will vest to the extent not
previously vested.   6.   Notices. For purposes of this Award Agreement, notices
and all other communications must be in writing and will be deemed to have been
given when personally delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

         
 
  If to Company:   Reliant Energy, Inc.
1000 Main Street
Houston, Texas 77002
ATTENTION: Senior Vice President and
Corporate Secretary
 
       
 
  If to Director:   «Director»
c/o Corporate Secretary
Reliant Energy, Inc.
1000 Main Street
Houston, Texas 77002

    or to such other address as either party may furnish to the other in writing
in accordance with this Section 6.   7.   Successors and Assigns. This Award
Agreement is binding upon and inures to the benefit of the Participant, the
Company and their respective permitted successors and assigns.

            ——————————————————
Mark M. Jacobs
President and Chief Executive Officer
                       

-2-